DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response filed on 3/26/2021 has been entered and overcomes the rejection to the claims.
Allowable Subject Matter
Claims 1, 2, and 6-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an aircraft light comprising: at least one light source; at least one sensor configured for detecting current operational conditions and providing at least one corresponding sensor signal; an operating mode selector configured for determining a suitable light emission of the at least one light source based on the at least one sensor signal; wherein the operating mode selector is further configured for determining the amount of electrical power needed for generating the determined light emission; and a transmitter configured for transmitting a power request signal from the operating mode selector to a power supply, which is not part of the aircraft light but spaced apart from the aircraft light, the power request signal indicating the determined amount of electrical power to the power supply; wherein the transmitter is configured for transmitting the power request signal via a dedicated data line, or wherein the transmitter is configured for transmitting the power request signal via a wireless data connection, or wherein the transmitter is configured for transmitting the power request signal as a high-frequency signal via an electric power line which is configured for supplying electrical power to the aircraft light.
Due to their dependency, claims 2 and 6-15 are necessarily allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879